Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 47-71 are pending. Claims 59 and 67 have been amended. 

Novel/Non-Obvious Subject Matter
Claims 47-71 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office Action. The claims are allowable over the art as indicated in the nonfinal office action mailed 12 December 2020.

Response to Arguments
Applicant arguments, filed 10/28/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 10-11, that Examiner’s assertion that the claims are directed to a certain method of organizing human activity such as providing a marketplace to trade seats (transportation capacity units) is incorrect. Applicant argues that a computing device is configured to affiliate a characteristic to a transportation capacity unit when a certain condition is satisfied. Such an affiliation of a characteristic to the transportation capacity unit is a transformation of the transportation capacity unit. For instance, as also stated, stated explicitly in the claim, the affiliated transportation capacity unit (i.e., a transformed transportation capacity unit) corresponds to a digital representation of a fungible forward contract. Hence, respectfully, it is inappropriate for the Office Action to characterize the transportation capacity units as mere "seats" for trading. In fact, the claims in their current form do not even recite the term "seat". 
Examiner respectfully disagrees. The title of the patent application is an ‘ELECTRONIC FORWARD MARKET EXCHANGE FOR TRANSPORTATION SEATS AND CAPACITY IN TRANSPORTATION SPACES AND VEHICLES’ and in par. 0001 of the specification of the application recites ‘Implementations of various methods and systems of a network and commodity exchange to transact and trade transportation seats or capacity units in airline transport, subway transport, train transport, automobile transport, autonomous vehicle transport, taxi transport, space transport, virtual transport, underground transport, ship or sea transport or drone transport on a computer, mobile computer device, virtual reality computer device or mixed reality computing device.’ Therefore, while the claims do not explicitly recite ‘seats’ the claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a marketplace to trade seats (transportation capacity units) for various modes of transportation based on transportation data received from users.  Furthermore, the computing device and digital representation of a forward fungible contract are additional elements. These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims recite an abstract idea.
Applicant further argues on page 11, that the combination of transportation data as data objects and the transformation of such data objects as digital representations is in fact indicative of an integration into a practical application (e.g., that allows for the novel/nonobvious subject matter as admitted by the Office Action) such that it can be understood as an improvement to the underlying technology related to the mechanisms of commoditization of products for market exchanges itself.
Examiner respectfully disagrees. With respect to the novel subject matter being an indication to integration into a practical application,  while the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better-established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (See MPEP 2106.05). Furthermore, any alleged improvement to technology is actually an improvement to the judicial exception. it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, an improvement to a transportation market, in applicant’s specification and own words, to provide ‘an open and transparent market which forces the lowest cost solution’ (par.0001 of the specification) is an alleged improvement to the judicial exception and not a technology or technical field. Therefore, the claims are considered ineligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 47-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 47 is directed to a series of steps, and therefore is a process.
Claim 63 is directed to a system with multiple components, and therefore is a machine.
Claims 70 is directed to a non-transitory computer readable medium, and therefore is an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 47 recites:
A method, comprising: 
receiving, ... , transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to one or more transportation modes configured for use by the plurality of users, and wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a transportation origin location, a transportation destination location, and a transportation availability for a respective transportation mode of the respective user; 
generating, ... , a plurality of transportation capacity units for at least a subset of the plurality of users based on the transportation data, ... to: 
combine the transportation data as one or more data objects; and 
store the data objects ..., wherein each of the one or more data objects corresponds to respective one or more transportation capacity units of the plurality of transportation capacity units; and 
providing, ..., a ... (market) to the plurality of users for trading the plurality of transportation capacity units, ... to affiliate one or more characteristics to the respective one or more transportation capacity units when respective one or more offers for the one or more transportation capacity units are accepted, and wherein each of the one or more affiliated transportation capacity units corresponds to a ... (fungible forward contract) for a respective transportation mode of the respective users.  

The limitations of Claim 63 recites:
receive transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a transportation mode configured for use by the plurality of users, and wherein the transportation data from a user comprises data corresponding to at least one of a transportation capacity, a transportation origin location, a transportation destination location, or a transportation availability for the transportation mode of the respective user; 
generate a plurality of transportation capacity units for at least a subset of the plurality of users based on the transportation data, wherein to generate the plurality of transportation capacity units ... to: 
combine the transportation data as data objects; and
store the data objects ... , wherein each of the data objects corresponds to one or more transportation capacity units of the plurality of transportation capacity units; and 
provide a ... (market) to the plurality of users for trading the plurality of transportation capacity units, ... to affiliate one or more characteristics to the respective one or more transportation capacity units when one or more offers of the one or more transportation capacity units is accepted, and wherein each of the one or more affiliated transportation capacity units corresponds to a ... (fungible forward contract) for the transportation mode.  

The limitations of Claim 70 recites:
receive transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to one or more transportation modes configured for use by the plurality of users, and wherein the transportation data from a respective user comprises data corresponding one or more of a transportation capacity, a transportation origin location, a transportation destination location, and a transportation availability for a respective transportation mode of the respective user; 
generate a plurality of transportation capacity units for at least a subset of the plurality of users based on the transportation data, wherein to generate the plurality of transportation capacity units ... to: 
combine the transportation data as one or more data objects; and 
store the data objects ... , wherein each of the one or more data objects corresponds to respective one or more transportation capacity units of the plurality of transportation capacity units; and 
provide a ... (market) to the plurality of users for trading the plurality of transportation capacity units, ... to affiliate one or more characteristics to the respective one or more transportation capacity units when respective one or more offers of the one or more transportation capacity units is accepted, and wherein each of the one or more affiliated transportation capacity units corresponds to a ... (fungible forward contract) for a respective transportation mode of the respective users.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a marketplace to trade seats (transportation capacity units) for various modes of transportation based on transportation data received from users.  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 47
one or more computing devices
one or more databases of the one or more computing devices
one or more servers coupled to the one or more computing devices by the one or more networks
Transportation forward market platform
Digital representation of a Fungible forward contract
Claim 63
A computing system, comprising: 
one or more processors; and 
at least one memory comprising program instructions executable by the one or more processors to...
database
Transportation forward market platform
Digital representation of a Fungible forward contract
Claim 70
A non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to...
database
Transportation forward market platform
Digital representation of a Fungible forward contract

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they do no more than generally link the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (h) Field of Use and Technological Environment). Accordingly, the additional elements, when viewed individually and in combination (see specification as published, par. 0001 0046 and Fig. 1), do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of the judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 48-62, 61-69 and 71 further recite the same abstract ideas recited in Claims 47 and 63 and 70, respectively. The following limitations further limit the abstract idea as explained above:
Claim 48: The method of claim 47, wherein providing the ... (market), comprising: 
receiving market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of transportation capacity units; and 
transmitting the market depth data to the plurality of users.  
Claim 49: The method of claim 48, wherein transmitting the market depth data comprises: 
receiving term specification data from a buying user of the plurality of users, wherein the term specification data indicates a selection by the buying user of a time period for providing the one or more transportation modes to the buying user; and 
transmitting the market depth data to the buying user based on at least the received term specification data.  
Claim 50: The method of claim 48, wherein transmitting the market depth data comprises: 
receiving constraint data from a buying user of the plurality of users, wherein the constraint data indicates a selection by the buying user of one or more conditions for providing the one or more transportation modes to the buying user, and wherein the one or more conditions comprise cheapest transmission, single mode of transmission, multiple modes of transmission, fastest transmission, highest rated transmission, most available transmission, highest volume of participants for transmission, most frequent transmission, service level for transmission, pollution reduction, emissions reduction, highest safety and security level for transmission, or combinations thereof; and 
transmitting the market depth data to the buying user based on at least the received constraint data.  
Claim 51: The method of claim 48, further comprising: 
receiving updated market depth data for the plurality of transportation capacity units in real time, wherein the updated market depth data comprises data corresponding to one or more updated bid prices and one or more updated offer prices for the plurality of transportation capacity units; and 
transmitting at least a portion of the updated market depth data to the plurality of users.  
Claim 52: The method of claim 48, wherein transmitting the market depth data comprises: 
receiving blockchain data corresponding to the plurality of users; and 
transmitting the market depth data to the plurality of users based on the blockchain data.  
Claim 53: The method of claim 48, wherein transmitting the market depth data comprises: 
determining a plurality of ... (hubs) for the plurality of transportation capacity units based on the transportation data, wherein the plurality of ... (hubs) comprises an origin ... (hubs) corresponding to the transportation origin location for the respective transportation mode; 
receiving the transportation destination location data from a buying user of the plurality of users, wherein the transportation destination location data corresponds to a geographic location of the buying user ... ; 
determining a destination hub of the plurality of ... (hubs) based on the destination location data; 
determining one or more ... (hubs) routes based on the plurality of ... (hubs), wherein a respective ... (hub) route corresponds to a geographic route from the origin ... (hub) to the destination ... (hub); and 
transmitting the market depth data to the buying user based on at least the one or more ... (hub) routes.  
Claim 54: The method of claim 48, wherein the market depth data comprises data indicating a first bid price from a buying user of the plurality of users for the respective transportation capacity unit.  
Claim 55: The method of claim 54, further comprising receiving transaction input data from the respective user, wherein the transaction input data comprises data indicating an acceptance by the respective user of the first bid price for the respective transportation capacity unit.  
Claim 56: The method of claim 55, wherein the transaction input data further comprises time in force data, wherein the time in force data indicates a selection of one or more time in force conditions by the buying user for the acceptance of the first bid price.  
Claim 57: The method of claim 55, further comprising arranging for a delivery of the respective transportation mode to the buying user from the respective user based on the respective transportation capacity unit.  
Claim 58: The method of claim 48, wherein the market depth data further comprises data corresponding to: 
a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue; and 
an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue.  
Claim 59: The method of claim 47, wherein the one or more transportation modes comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, a drone, an unmanned aircraft, a virtual transportation vehicle, a delivery vehicle, or combinations thereof.  
Claim 60: The method of claim 47, wherein the transportation origin location for the respective transportation mode comprises a geographic location ..., and wherein the transportation origin location corresponds to a location of the respective user.  
Claim 61: The method of claim 47, wherein the transportation availability for the respective transportation mode comprises a date when the respective transportation mode is available for use from the transportation origin location, a time when the respective transportation mode is available for use from the transportation origin location, or combinations thereof.  
Claim 62: The method of claim 47, wherein the fungible forward contract comprise one or more conditional attributes to provide substitutability with another affiliated transportation capacity unit of the plurality of transportation capacity units, and wherein the one or more characteristics correspond to one or more contract specifications, the one or more contract specifications comprising one or more cost of cover specifications, one or more liquidated damages specifications, one or more force majeure specifications, or combinations thereof.  
Claim 64: The method of claim 63, ...: 
determine a plurality of ... (hubs) for the plurality of transportation capacity units based on the transportation data, wherein the plurality of ... (hubs) comprises an origin ... (hub) corresponding to the transportation origin location for the respective transportation mode
Claim 65: The method of claim 63, wherein to provide the transportation forward market platform, ...: 
receive market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of transportation capacity units; and 
transmit the market depth data to the plurality of users.  
Claim 66: The method of claim 65, wherein to transmit the market depth data, ...: 
receive constraint data from a buying user of the plurality of users, wherein the constraint data indicates a selection by the buying user of one or more conditions for providing the one or more transportation modes to the buying user, and wherein the one or more conditions comprise cheapest transmission, single mode of transmission, multiple modes of transmission, fastest transmission, highest rated transmission, most available transmission, highest volume of participants for transmission, most frequent transmission, service level for transmission, pollution reduction, emissions reduction, highest safety and security level for transmission, or combinations thereof; and 
transmit the market depth data to the buying user based on at least the received constraint data.  
Claim 67: ... of claim 63, wherein the one or more transportation modes comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, a drone, an unmanned aircraft, a virtual transportation vehicle, a delivery vehicle, or combinations thereof.  
Claim 68: ... of claim 63, wherein the transportation origin location for the respective transportation mode comprises a geographic location ... , and wherein the transportation origin location corresponds to a location of the respective user.  
Claim 69: ... of claim 63, wherein the fungible forward contract comprises one or more conditional attributes to provide substitutability with another affiliated transportation capacity unit of the plurality of transportation capacity units, wherein the one or more characteristics correspond to one or more contract specifications, the one or more contract specifications comprising one or more cost of cover specifications, one or more liquidated damages specifications, one or more force majeure specifications, or combinations thereof.  
Claim 71: ... of claim 70, ... : 
receive market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of transportation capacity units; and 
transmit the market depth data to the plurality of users.

As explained above, the claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a marketplace to trade seats (transportation capacity units) for various modes of transportation based on transportation data received from users.  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 53
Virtual hubs
Satellite navigation systems
Claim 60
Satellite navigation systems
Claim 64
Virtual hubs
Claim 68
Satellite navigation systems

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they do no more than generally link the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (h) Field of Use and Technological Environment). Accordingly, the additional elements, when viewed individually and in combination (see specification as published, par. 0046 and Fig. 1), do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of the judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628